                                                                           FILED
                                                                        IN CLERK'S OFFICE
                                                                    US DISTRICT COURT E.D.N.Y.



EAG:MEL/EMR
                                                                    *    OCT082019            *
F.#20t8R01374
                                                                    BROOKLYN OFFICE
TINITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            x

fINITED STATES OF AMERICA                              SUPERSEDING
                                                       INDICTMENT
       - against -
                                                       Cr. No. 19-306 (S-i) (WFK)
ARCELIA }IERNANDEZ -V EL AZQTJEZ,                      (r. 8, u.S.c., $$ 132a(a)(1)(A)(v)(I),
       also known as "La Gordis,"                       B2a@)O)(BXD and 1324(b);         r.  1 8,

ERNE S T O IIERNANDEZ -Y EL AZQI]EZ,                    U.S.C., $$ 371, 981(a)(1)(C), 982(a)(1),
       also known as "Chapas,"                          e82(a)(6), 982(bXl), 1 591 (a)(1),
                                                        1 s91(a)(2), 1 s9 1 (b)(1), 1594(c), 1 s94(d),

                                                        1 9s2(a)(1)(A), 1 9s2(bx1), 1es6(h),

                                                        1962(c), 1962(d), 1963, 1963(a),
                                                        1963(m), 2428,2 and 3551 et seq.; T. 21,
                                                        U.S.C., $ 853(p); T.28, U.S.C., $ 2a61(c))




                      Defendants.

                                            x

THE GRAND JURY CFIARGES:

                                           ON TO

               At all times relevant to this Superseding Indictment, unless otherwise

indicated:
                                        The Enterprise

              1.     The defendants ARCELIA IIERNANDEZ-YELAZQUEZ, also known

as   "La Gordis," ERNESTO IIERNANDEZ-YELAZQUEZ, also known                as "Chapas,"




                                                                                      were

members and associates of the Hernandez-Velazquez TraffickingOrganization, a criminal

organization that operated in Queens, New York; Atlanta, Georgia; and Charlotte, North

Carolina, among other locations. Members and associates of the Hernandez-Yelazquez

Trafficking Organization engaged in various forms of criminal activity, including but not

limited to sex trafficking of women, prostitution, alien smuggling, alien harboring and

money iaundering.

              2.      The Hernandez-YelazquezTraffi.cking Organization,including its

leadership, members and associates, constituted an "enterprise" as defined by Title 18,

United States Code, Section 196l(4), that is, a group of individuals associated in   fact. The

Hemandez-Velazquez TraffickingOrgatization constituted an ongoing orgatization whose

members functioned as a continuing unit for a common pu{pose of achieving the objectives

of the enterprise. The enterprise was engaged in, and its activities affected, interstate and

foreign commerce.




                                               2
                                The Purposes of the Enterprise

                3,      The purposes of the enterprise included the following:

                      (a)    Enriching the members and associates of the enterprise through

criminal activity, including but not limited to sex trafficking of women, prostitution, aiien

smuggling, alien harboring and money laundering.

                      (b)    Promoting and enhancing the enterprise and the activities of its

members and associates.

                      (c)    Preserving and protecting the enterprise through the use   of

intimidation, threats of violence and acts of violence, including assaults, to keep victims in

fear.

                      (d)     concealing the enterprise and the activities of its members and

associates from law enforcement through criminal activity, including but not limited to

money laundering, and threatening individuals, including victims, who were perceived as

potential witnesses against members and associates of the enterprise.

                             Means and Methods of the Enterprise

               4.      Among the means and methods by which the defendants and their

associates conducted and participated in the conduct of the affairs of the enterprise were
                                                                                           the


following:

                       (a)    Members and associates of the enterprise used force, threats      of

force, fraud and coercion to cause young women from Mexico to engage in prostitution in

the United States.



                                                3
                       (b)        Members and associates of the enterprise arranged to smuggle

young women into the United states, to transport them to Queens, New York; Atlanta,

                                                                                locations'
Georgia; Charlotte, North Carolina and elsewhere, and to harbor them at various

                       (c)        Members and associates of the enterprise arranged to transport,

                                                                     and other locations in
and did transport, young women to engage in prostitution at brothels

various states, including but not limited to Alabama, Connecticut, Florid4
                                                                           Georgia,

                                                                       North Carolina'
Louisiana, Maryland, Massachusetts, Mississippi, New Jersey, New York,

Pennsylvania, Rhode Island, South Carolina, Tennessee and Virginia'

                        (d)       Members and associates of the enterprise engaged in conduct

designed to prevent detection of their identities, their illegal activities
                                                                            and the location   of

                     activities. Those activities included money laundering    and threatening
proceeds of those

                                                                       associates of the
victims, who were perceived as potential witnesses against members and

enterprise.

                                              COI-INT ONE
                                              (Racketeering)

               5.       The allegations contained in paragraphs one through four are realleged

 and incorporated as   if fully   set forth in this paragraph'


                6.      In or about and between March 2001 and September 2019, both dates

 being approximate and inclusive, within the Eastern District of New
                                                                     York and elsewhere, the

                                                      as "La Gordis,"
 defendants ARCELIA IIERNANDEZ-YELAZQIIEZ, also known

 ERNESTO HERNANDEZ-VELAZQTJEZ, also known as "Chapas"'



                                                      4
                                                       together with others, being persons

                                                                                 an
employed by and associated with the Hemandez-YelazqrrczTrafficking Organization,

                                                                             and foreign
enterprise that engaged in, and the activities of which affected, interstate

                                                                            and indirectly,
commerce, did knowingly and intentionally conduct and participate, directly

                                                                                    a
in the conduct of the affairs of Hernandez-YelazqlezTrafficking Organizatiotthrough
                                                                                      1961(1)
pattem of racketeering activity, as defined in Title 18, United States Code, Sections

and 1961(5), consisting of the racketeering acts set forth below.

                                 RA
                                 (Alien Smuggling ConsPiracY)

               7.      In or about and between March 2001 and Septem-ber 2019, both dates

                                                                             elsewhere, the
being approximate and inclusive, within the Eastern District of New York and

defendants ARCELIA HERNAND EZ-YELAZQIIEZ, ERNESTO HERNANDEZ-

VELAZQUEZ,
                                                                              (a) to
                ogetherwith others, did knowingly and intentionally conspire:

encourage and induce one or more aliens to come to, enter and reside
                                                                     in the United States,

                                                                         and residence was
knowing and in reckless disregard of the fact that such coming to, entry

 and would be in   violation of law, for the purpose of private financial gain, in violation of
                                                                        (b) knowing
 Titte 8, United states Code, Sections 32a@)0)(A)(iv) and1324(aXlXBXi);

 and in reckless disregard of the fact that one or more aliens had come
                                                                        to, entered and

                                                                          such alien or aliens
 remained in the United States in violation of law, to transport and move

                                                                                   of such
 within the United States by means of transportation and otherwise, in furtherance

                                                  5
violation of law, for the putpose of private financial gain, in violation of Title 8, United

States Code, Sections     B2a@)Q)(AXiD andl324(a)(txg)(i); and (c) knowing and in

reckless disregard of the fact that one or more aliens had come to, entered and remained in

the United States in violation of law, to conceal, harbor and shield from detection such alien

or aliens in any place, including any building and any means of transportation, for the

purpose of private financial gain, in violation of Title 8, United States Code, Sections

B2a@)0)(AXiii) and1324(a)(1)(B)(D, all in violation of Title 8, United        States Code,


S   ection 1 32a(a)( 1 )(A)(vXI).


               (Sex TraffickingAnterstate Prostitution/Alien Smuggling   - Jane Doe #1)
                  8.      The defendants named below committed the following acts, any       of

which alone constitutes Racketeering Act Two:

          A.      Sex Trafficking

                  g.      In or about and between March 2001 and November 2008, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants

                    ogether with others, did knowingly and intentionally recruit, entice, harbor,

transport, provide and obtain by any means a person, to wit: Jane Doe #1,, an individual

whose identity is known to the Grand Jury, in and affecting interstate and foreign commerce,

 and did benefit, financially and by receiving anything of value, from participation in a

venture which engaged in such acts, knowing that force, fraud and coercion would be used to




                                                   6
cause Jane Doe #1 to engage   in one or more commercial sex acts, in violation of Title 18,

United States code, Sections 1591(a)(1) ,1591(a)(2), 1591(b)(l) atd2.

       B.     InterstateProstitution

               10.     In or about   and between March 2001 and November 2008, both dates


being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQIEZ and

                 together with others, did knowingly and intentionally persuade, induce,

entice and coerce an individual, to wit: Jane Doe #1, to travel in interstate and foreign

commerce to engage in prostitution, in violation of Title 18, United States Code, Sections

2422(a) and2.

       C.      Alien Smuggling

                i 1.   In or about and between March 2001 and September 2002, both dates

being approximate and inclusive, within the Eastem District of New York and elsewhere,

                                                      together with others, did knowingly and

intentionally encourage and induce an alien, to wit: Jane Doe #1, to come to, enter and reside

in the United States, knowing and in reckless disregard of the fact that such coming to, entry

and residence was and would be in      violation of law, for the pu{pose of private financial gain,

in violation of Title 8, United States Code, Sections 132a(a)(1)(A)(iv), B2a@)Q)@)(i) and

 B2a@)Q)(A)(v)(II).




                                                  7
                               RACKETEERING ACT THREE
          (S ex Traffi cking/InGrstate Prostitution/Alien Smuggling   -   Jane D oe #2)


              12.    The defendants named below committed the following acts, any         of

which alone constitutes Racketeering Act Three:

       A.     Sex Trafficking

              13.     In or about and between January 2006   and September 2013, both dates


being approximate and inclusive, within the Eastern District of New
                                                                    York and elsewhere, the

defendant ERNESTO IIERNANDEZ-yELAZQrJEZ,together
                                                 with others' did knowingly

and intentionally recruit, entice, harbor, transport, provide and
                                                                  obtain by any means a person,

                                                                       Jury, in and
to wit: Jane Doe #2, anindividual whose identity is known to the Grand

                                                                        and by receiving
affecting interstate and foreign commerce, and did benefit, financially

anything of value, from participation in a venture which engaged
                                                                 in such acts, knowing that

                                                                engage in one or more
force, fraud and coercion would be used to cause Jane Doe #2 to

                                                                   Sections 1591(a)(1),
commercial sex acts, in violation of Title 18, United States Code,

 1s91(a)(2), 1s91(bX1) and 2.

       B.      Interstate Prostitution

               1,4.   In or about and between January 2006 and September 2013, both dates

                                                              of New York and elsewhere, the
 being approximate and inclusive, within the Eastern District

                                                       HERNANDEZ-
 defendants ARCELIA IIERNAND EZ-YELAZQIIEZ and ERNESTO

 yELAZQUE Z,togetherwith others, did knowingly and intentionally persuade, induce,

 entice and coerce an individual, to wit: Jane Doe #2,totravel
                                                               in interstate and foreign




                                                8
                                                                                  Sections
commerce to engage in prostitution, in violation of Title 18, United States Code,

2422(a) andZ.

       C.      Alien Smuggling

                15.    In or about and between January 2006 andMay 2007, both dates being

                                                                      elsewhere, the
approximate and inclusive, within the Eastern District ofNew York and

                                                             did knowingly
defendant ERNESTo HERNANDEZ-YELAZQrJEZ,together with others,

                                                                        come to, enter and
and intentionally encourage and induce an alien, to wit: Jane Doe #Z,to

                                                                               such coming to,
reside in the United States, knowing and in reckless disregard of the factthat

                                                                          of private financial
entry and residence was and would be in violation of law, for the purpose

gain, in violation of Title 8, United States Code, Sections B2a@)Q)(A)(iv), BZa@)Q)(BXi)

and 1324 (a)( 1 XAXv) (II).

                                                   G
            (Sex Traffickingllnterstate Prostitution/Alien Smuggling   - Jane Doe #3)
                16.     The defendants named below committed the following acts, any    of

which alone constitutes Racketeering Act Four:

        A.      Sex   Trafficking

                lj.     In or about   and between January 2008 and September 2014, both dates


 being approximate and inciusive, within the Eastem District of New
                                                                    York and elsewhere, the

 defendants ERNESTO HERNANDEZ-VELAZQIIEZ

                                                                              entice, harbor,
                 ogetherwith others, did knowingly and intentionally recruit,
                                                                       #3, an individual
 transport, provide and obtain by any means a person, to wit: Jane Doe

                                                                        and foreign commerce,
 whose identity is known to the Grand Jury, in and affecting interstate

                                                  9
and did benefit, financially and by receiving anything of value, from
                                                                      participation in a

                                                                                 be used to
venture which engaged in such acts, knowing that force, fraud and coercion would

cause Jane Doe #2        to engage in one or more commercial                 sex acts, in violation of Title 18,


united States code, S ections i 5 9 1 (aX 1 ),     I 59 1.(a)(2),   15   9   1   (bx   l)   and 2.


          B.      Interstate Prostitution

                  18.         In or about and between January 2008 and September 2014, both dates

                                                                                        the
being approximate and inclusive, within the Eastern District of New York and elsewhere,

defendants ERNESTO Tm,RNAND EZ-YELAZQUEZ

                       together with others, did knowingly and intentionally persuade, induce,

entice and coerce an individual, to wit: Jane Doe #3, to travel in interstate and foreign

cornmerce to engage in prostitution, in violation of Title 18, United States Code, Sections

2a22@) and2.

          C.      Alien Smuggling

                   lg.        In or about   and between January 2008 and June 2009, both dates being

                                                                                  the
approximate and inclusive, within the Northern District of Georgia and elsewhere,

de fend   ants ERNE      S   TO IIERNAND F;Z-YFjL AZQUEZ

                       ogetherwith others, did knowingly and intentionally encourage and induce

 an alien, to   wit:   Jane Doe #3, to come to, enter and reside in the United States, knowing and

                                                                                          be in
 in reckless disregard of the fact that such coming to, entry and residence was and would

 violation of 1aw, for the pufpose of private financial gain, in violation of Title 8, United

 States Code, sections         B2a@)Q)(A)(iv), Bza@)Q)(BXi) md t324(a)(1XA)(v)(II)'


                                                         10
                               RACKETEERING ACT FIVE
          (Sex Trafficking/Interstate Prostitution/Alien Smuggling   - Jane Doe #4)
              20.     The defendants named below committed the following acts, any       of

which alone constitutes Racketeering Act Five:

       A.     Sex   Trafficking

              Zl.     In or about and between January 2009 andJuly 2015, both dates being

                                                                                  the
approximate and inclusive, within the Eastern District of New York and elsewhere,

defendants ERNESTO IIERNANDEZ-YELAZQUEZ

               ogetherwith others, did knowingly and intentionally recruit, entice, harbor,

transport, provide and obtain by any means a psrson, to wit: Jane Doe #4, at
                                                                             individual

whose identity is known to the Grand Jury, in and affecting interstate and
                                                                           foreign commerce,

and did benefit, financially and by receiving anything of value, from
                                                                      participation in a

                                                                           would be used to
venture which engaged in such acts, knowing that force, fraud and coercion

cause Jane Doe #4 to engage in one or more commercial sex acts, in
                                                                      violation of Title 18,

United States Code, Sections 1591(a)(1),1591(a)(2), 1591(bxl) and 2.

       B.      Interstate Prostitution

               22.     In or about and between January 2009 to July 2015, both dates being

                                                                                   the
 approximate and inclusive, within the Eastern District of New York and elsewhere,

 defendants ARCELIA IIERNAND F,Z-YEL AZQIIEZ, ERNESTO HERNANDEZ-

 vELAZQUEZ                                                   together with others, did

 knowingly and intentionally persuade, induce, entice and coerce an individual, to wit:
                                                                                        Jane




                                                 11
Doe #4, to travel in interstate and foreign commerce to engage in prostitution, in violation    of

Title   18, United States Code, Sections 2a22@)    and2.

         C.      Alien Smuggling

                    23.   In or about and between January 2009 and May 2009, both dates being

approximate and inclusive, within the Northern District of Georgia and elsewhere, the

defendant ERNESTO HERNANDEZ-YELAZQUEZ

                    ,togetherwith others, did knowingly and intentionally encourage and induce

an alien, to wit: Jane Doe #4,to come to, enter and reside in the United States, knowing and

in reckless disregard of the fact that such coming to, entry and residence was and would be in

violation of law, for the purpose of private financial gain, in violation of Title 8, United

States Code,    S   ections B2a@)Q)(A)(iv), Bza@)o)(BXi) and 1324(a)( 1 XAXv)(ID.

                                      RA              G ACT SIX
             (Sex Trafficking/ Interstate Prostitution/Alien Smuggling   - Jane Doe #5)
                    24.   The defendants named below committed the following acts, any     of

which alone constitutes Racketeering Act Six:

          A.        Sex Trafficking

                    25.    In or about and between January 2013 andFebruary 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere,

                                                       together with others, did knowingly and

intentionally recruit, entice, harbor, transport, provide and obtain by any means   a person,   to

wit:    Jane Doe #5, an individual whose identity is known to the Grand Jury, in and affecting

 interstate and foreign commerce, and did benefit, financially and by receiving anything       of

                                                  t2
value, from participation in a venture which engaged in such acts, knowing that force, fraud

and coercion would be used to cause Jane Doe #5 to engage in one or more commercial sex

acts, in violation of Titte 18, United States Code, Sections 1591(a)(1),1591(a)(2), 1591(bX1)

and2.

        B.    InterstateProstitution

               26.    In or about and between January 2013 andFebruary 2018, both dates

being approximate and inclusive, within the Eastem District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ

                gether with others, did knowingly and intentionally persuade, induce,

entice and coerce an individual, to wit: Jane Doe #5, to travel in interstate and foreign

commerce to engage in prostitution, in violation of Title 18, United States Code, Sections

2a22@) arfiZ.

        C.     Alien Smuggling

               27.    In or about and between January 2013 and January 2017, both dates

being approximate and inclusive, within the Northern District of Georgia and elsewhere,

                                                       ogether with others, did knowingly   and


intentionally encourage and induce an alien, to wit: Jane Doe #5, to come to, enter
                                                                                    and reside

                                                                                     to, entry
in the United States, knowing and in reckless disregard of the fact that such coming

and residence was and would be in      violation of law, for the purpose of private financial gain,

 in violation of Title 8, United States Code, Sections B2a@)Q)(A)(iv), Bza@)Q)@)(i)
                                                                                    and


 B2a@)Q)(A)(v)(tI).


                                                  13
                              RACKETEERING ACT SEVEN
          (Sex Trafficking/Interstate Prostitution/Alien Smuggling   -   Jane Doe #6)


              2g.    The defendant named below committed the following acts, either       of

which alone constitutes Racketeering Act Seven:

       A.     Sex Trafficking

              29.    In or about and between March 2013     and December 2013, both dates


being approximate and inclusive, within the Northem District of Georgia and elsewhere,

                                                         gether with others, did knowingly

and intentionally recruit, entice, harbor, transport, provide and obtain by any means a person,

to wit: Jane Doe #6, anindividual whose identity is known to the Grand Jury, in and

affecting interstate and foreign commerce, and did benefit, financially and by receiving

anything of value, from participation in a venture which engaged in such acts, knowing that

force, fraud and coercion would be used to cause Jane Doe #6 to engage in one or more

commercial sex acts, in violation of Title 18, United States Code, Sections 1591(a)(1),

1s91(a)(2), 1se1 (b)(1)   arrd 2.


       B.      Alien Smuggling

               30.    In or about and between March 2013 and August 20t3, both dates

being approximate and inclusive, within the Northem District of Georgia and elsewhere,

                                                         gether with others, did knowingly

and intentionally encourage and induce an alien, to wit: Jane Doe #6, to come to,
                                                                                  enter and


reside in the United States, knowing and in reckless disregard of the fact that such
                                                                                     coming to,


 entry and residence was and would be in violation of law, for the purpose of private financial

                                               14
gain, in violation of Title 8, United States Code, Sections B2a@)Q)(A)(iv), B2a@)Q)(BXi)

and t 324 (a)(   1   )   (aXv) (II).

                                             G ACT
     (Money Laundering Conspiracy/Distribution of Proceeds of a Prostitution Business)

                     31.        The defendants named below committed the following acts, either   of

which alone constitutes Racketeering Act Eight:

        A.           Monev Laundering Conspiracy

                         32.    In or about and between March 2001 and August 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQIIEZ, ERNESTO HERNANDEZ-

VELAZQUEZ,

                         ogether with others, did knowingly and intentionally conspire to conduct

one or more financial transactions in and affecting interstate and foreign cortmerce, which in

fact involved the proceeds of one or more specified unlawful activities, to wit: (a) sex

trafficking, in violation of Title 18, United States Code, Section 1591; and (b) interstate

prostitution, in violation of Title 18, United States Code, Section 2422, knowing that the

property involved in the financial transactions represented the proceeds of some form        of

unlawful activity (a) with the intent to promote the carrying on of one or more specified

unlawful activities, in violation of Title 18, United States Code, Section 1956(a)(1)(AXi),

and (b) knowing that the transactions were designed in whole and in part to conceal and

disguise the nature, the location, the source, the ownership and the control of the proceeds           of



                                                       15
one or more specified unlawful activities, in violation of Title i8, United States Code,

Section 1956(a)(1)(BXi), all in violation of Title 18, United States Code, Section 1956(h).

       B.      Distribution of Proceeds of   a   Prostitution Business

               33.      In or about and between March 2001 and August 2019, both dates

being approximate and inclusive, within the Eastem District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-YELAZQUEZ, ERNESTO HERNANDEZ-

VELAZQUEZ,

                ogether with others, did knowingly and intentionally use, and cause to be

used, one or more facilities in interstate and foreign commerce, to wit: one or more wire

transfer services, with intent to distribute the proceeds of an unlawful activity, to wit: a

business enterprise involving prostitution offenses in violation of the laws of the State in

which they were committed and of the United States, and thereafter did knowingly and

intentionally perform, attempt to perform and cause to be performed an actto distribute the

proceeds of such unlawful activity, in violation of Title 18, United States Code, Sections

19s2(a)(1)(A), 19s2(bx1) and 2.

               (Title   18, United States Code, Sections 1962(c), 1963 and 3551 et gqg.)

                                         COI-INT TWO
                                    (Racketeering ConsPiracY)

               34.      The allegations contained in paragraphs one through four are realleged

and incorporated as if fully set forth in this paragraph.

               35.       In or about and between March 2001 and September 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

                                                   t6
defendants ARCELIA I{ERNANDEZ-YELAZQUEZ, also known as "La Gordis,"

ERNESTO I{ERNANDEZ-YELAZQIIEZ, also known as "chapas,"




                                                       together with others, being persons

employed by and associated with the Hernandez-Yelazquez Trafficking Orgarization, an

enterprise that engaged in, and the activities of which affected, interstate and foreign

cornmerce, did knowingly and intentionally conspire to violate Title 18, United States Code,

Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of

the affairs of the enterprise through a pattern of racketeering activity, as defined in Title 18,

United States Code, Sections 1961(1) and 1961(5).

               36.     The pattem of racketeering activity through which the defendants

ARCELIA IMRNANDEZ-YEL AZQT]EZ, ERNESTO HERNANDEZ-VEL AZQI]EZ,



agreed to conduct the affairs of the enterprise consisted of the acts set   forth in paragraphs

seven through 33 of Count One of this Superseding Indictment, as Racketeering Acts One

through Eight, which are realleged and incorporated as if fully set forth herein. Each

defendant agreed that a conspirator would commit at least two acts of racketeering in the

conduct of the affairs of the enterprise.

               (Titte 18, United States Code, Sections 1962(d),1963 and 3551 et Sgq.)




                                                 t7
                                         COLINT THREE
                                  (S ex Traffrcking Conspiracy)


               37.      In or about and between March 2001 and September 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-YELAZQUEZ, also known as "La Gordis,"

ERNESTO FffiRNANDEZ-YELAZQIIEZ, also known as "Chapas,"




                                                       together with others, did knowingly and

intentionally conspire to recruit, entice, harbor, transport, provide, obtain and maintain by

any means one or more persons, in and affecting interstate and foreign commorce, and to

benefit, financially and by receiving anylhing of value, from participation in a venture that

engaged in such acts, knowing, and in reckless disregard of the fact, that means of force,

threats of force, fraud, coercion and a combination of such means would be used to cause

such persons to engage    in one or more commercial sex acts, contrary to Title 18, United

States Code, Sections 1591(a)(1) and 1591(a)(2).

               (Title   18, United States Code, Sections 1594(c) and 3551 et psg.)

                                         COLINT FOUR
                                  (Alien Smuggling ConspiracY)

               38.      In or about and between March 2001 and September 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-VELAZQUEZ, also known as "La Gordis,"



                                                18
ERNESTO IIERNANDEZ-YELAZQTJEZ, also known as "Chapas,"




                                                      together with others, did knowingly and

intentionally conspire: (a) to encourage and induce one or more aliens to come to, enter and

reside in the United States, knowing and in reckless disregard of the fact that such coming to,

entry and residence was and would be in violation of law, for the pu{pose of private financial

gain, in violation of Title 8, United States Code, Section B2a@)Q)(A)(iv); (b) knowing and

in reckless disregard of the fact that one or more aliens had come to, entered and remained in

the United States in violation of law, to transport and move such alien or aliens within the

United States by means of transportation and otherwise, in furtherance of such violation of

law, for the purpose of private financial gain, in violation of Title 8, United States Code,

Section B2a@)Q)(A)(ii); and (c) knowing and in reckless disregard of the fact that one or

more aliens had come to, entered and remained in the United States in violation of law, to

conceal, harbor and shield from detection such alien or aliens in any place, including any

building and any means of transportation, for the purpose of private financial gain, in

violation of Title 8, United States Code, Section B2a@)Q)(AXiii).

               (Title 8, United States Code, Sections B2a@)Q)(A)(v)(I) and

B2a@)Q)(gXi); Title     18, United States Code, Sections 3551 et ggq.)




                                                t9
                                        COT]NT FIVE
                             (Interstate Prostitution Conspiracy)

                39.   In or about and between March 2001 and September 2019, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-YELAZQIJEZ, also known as "La Gordis,"

ERNESTO IIERNANDEZ-VELAZQIIEZ, also known as "chapas,"




                                                      together with others, did knowingly and

intentionally conspire to persuade, induce, entice and coerce one or more individuals to

travel in interstate and foreign commerce to engage in prostitution, contrary to Title 18,

United States Code, Section 2422(a).

                40.   In flrtherance of the conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere, the defendants ARCELIA IIERNANDEZ-

VELAZQUEZ, ERNESTO HERNANDEZ-YELAZQUEZ,

                                                             together with others, did commit

and cause the commission of, among others, the following:

                                        OVERT ACTS

                      (a)     In or about and between March 2005 and January 2007,the

defendant ARCELIA IIERNANDEZ-VELAZQIJEZ,IogeIher with others, transported, and

arranged to transport, Jane Doe #1 to travel to cities outside of New York to engage in

prostitution.

                                               20
                         (b)   In or about and between January 2006 andMay 2007,the

                                                                          and
defendant ERNESTO HERNANDEZ-YELAZQIIEZ,IogeIher with others, transported,

arranged to transport, Jane Doe#2 from Mexico to Queens, New York, to engage
                                                                             in

prostitution.

                         (c)    In or about and between June 2009 and September 2074

                                                           gether with others, transported, and

arranged to transport, Jane Doe #3 to travel to cities outside of New York to engage
                                                                                     in

prostitution.

                         (d)    In or about and between January 2017 andFebruary 2018,

                                                      together with others, transported, and

                                                                                       engage in
arranged to transport, Jane Doe #5 to travel to cities outside of Atlanta, Georgia, to

prostitution.

                (Title   18, United States code, Sections 371 and3551 etspq.)




                                                 2l
                                              COL]NT SEVEN
                                     (Sex Trafficking- Jane Doe#2)
                   42.      In or about and between January 2006 and September 2013, both dates
                                                                                        the
being approximate and inclusive, within the Eastern District of New York and elsewhere,

defendant ERNESTO HERNANDEZ-YELAZQIJEZ, also known as "Chapas"'together
                                                                        with

                                                                            provide and obtain
others, did knowingly and intentionally recruit, entice, harbor, transport,

by any means      a person,   to wit: Jane Doe #2,inand affecting interstate and foreign

commerce, and did benefit, financially and by receiving anything of value,
                                                                           from participation

                 which engaged in such acts, knowing that force, fraud and coercion would
                                                                                          be
in   a venture


used to cause Jane Doe        #2to   engage   in one or more commercial sex acts, which offense was

effected by means of force, fraud and coercion'

                                                               1591(a)(1),l59l(a)(2), 1591(b)(1),   2
                   (Title   18, United States Code, Sections


and 3551 et Seq.)




                                                      22
                                         COI-'NT EIGHT
                                  (Sex Trafficking - Jane Doe #3)

                43.      In or about and between January 2008 and September 2014, both dates

                                                                             elsewhere, the
being approximate and inclusive, within the Eastern District of New York and

defendants ERNESTO IIERNANDEZ-VELAZQIIEZ, also known as "chapas,"




                                                        together with others, did knowingly and

                                                                                      a person,   to
intentionally recruit, entice, harbor, transport, provide and obtain by any means

wit:   Jane Doe #3,   in and affecting interstate and foreign cofilmerce, and did benefit,

                                                                                which engaged
financially and by receiving anything of value, from participation in a venture
                                                                                 Doe #3 to
in such acts, knowing that force, fraud and coercion would be used to cause Jane

engage in one or more commercial sex acts, which offense was effected
                                                                      by means of force,


fraud and coercion.

                (Title 18, United States code, sections 1591(a)(1),1591(a)(2), 1591(bx1), 2

and 3551 et gsg.)

                                           COI]NT NINE
                                   (Sex Trafficking - Jane Doe #4)

                 44.      In or about and between January 2009 and July 2015, both dates being

                                                                  and elsewhere, the
 approximate and inclusive, within the Eastem District ofNew York

                                                      as "Chapas"'
 defendants ERNESTO IIERNANDEZ-VELAZQIJEZ, also known



                                                                                   harbor'
            together with others, did knowingly and intentionally recruit, entice,


                                                   23
transport, provide and obtain by any means a person, to wit: Jane Doe #4, in and affecting

interstate and foreign commerce, and did benefit, financially and by receiving anything
                                                                                          of

                                                                                       fraud
value, from participation in a venture which engaged in such acts, knowing that force,

                                                                                    sex
and coercion would be used to cause Jane Doe #4 to engage in one or more commercial

acts, which offense was effected by means of force, fraud and coercion'

              (Title 18, United States Code, Sections 1591(a)(1),1591(a)(2), 1591(b)(1), 2

and 3551 et ssq.)




                                               24
                                     COUNT ELEVEN
                                (Money Laundering ConsPiracY)

               46.    In or about and between March 2001 and August 2019, both dates

being approximate and inclusive, within the Eastem District of New York and elsewhere, the

defendants ARCELIA HERNANDEZ-YELAZQIIEZ, also known as "La Gordis,"

ERNESTO I{ERNANDEZ-VELAZQIIEZ, also known as "chapas,"




                                                        together with others, did knowingly and

                                                                                      interstate
intentionally conspire to conduct one or more financial transactions in and affecting

and foreign commerce, which in fact involved the proceeds of one or more specified

,nlawful activities, to wit: (a) sex trafficking, in violation of Title   18, United States Code,

                                                                                       Code,
Section 1591; and (b) interstate prostitution, in violation of Title 18, United States

                                                                              represented
Section zyz2,knowing that the properfy involved in the financial transactions

                                                                              the carrying on
the proceeds of some form of unlawful activity (a) with the intent to promote

                                                                                    were
of one or more specified unlawful activities, and (b) knowing that the transactions

designed in whole and in part to conceal and disguise the nature,
                                                                  the location, the source, the


ownership and the control of the proceeds of one or more specified unlawful
                                                                            activities,


 contrary to Title 18, United States Code, Sections 1956(a)(1)(AXi) and
                                                                        1956(a)(1XBXi)'

                (Title 18, United states code, Sections 1956(h) and 3551 et g9g.)




                                                  25
                                        COUNT TWELVE
                       (Distribution of Proceeds of a Prostitution Business)

                 41.    In or about and between March 2001 and August 2019, both dates

                                                                                        the
being approximate and inclusive, within the Eastern District of New York and elsewhere,

defendants ARCELIA HERNANDEZ-VELAZQIJEZ, also known as"La Gordis,"

ERNESTO I{ERNANDEZ-YELAZQIIEZ, also known as "chapas,"




                                                            together with others, did knowingly and

                                                                                  foreign
intentionally use, and cause to be used, one or more facilities in interstate and

                                                                                the proceeds          of
commorce, to wit: one or more wire transfer services, with intent to distribute

an   unlawful activity, to wit:   a business enterprise   involving prostitution offenses in violation

                                                                        States, and
of the laws of the State in which they were committed and of the United

                                                               perform and cause to be
thereafter did knowingly and intentionally perform, attempt to

performed an act to distribute the proceeds of such unlawful activity'

                 (Title 18, United states code, sections 1952(a)(1)(A), 1952(bx1), 2 and355l

et ssq.)

                            CRIMINAL F ORFEITURE ALLEGATION


                         The United States hereby gives notice to the defendants that,
                                                                                       upon their
                 4g.
                                                                     the government            will
 conviction of either of the offenses charged in Counts One and Two,

 seek forfeiture in accordance      with Title 18, United States Code, Section t963(a), which


                                                    26
requires any person convicted ofsuch offenses to forfeit: (a) any interest the person acquired

or maintained in violation of Title 18, United States Code, Section 1962; (b) any interest in,

security of, claim against, or property or contractual right of any kind affording a source            of

influence over any enterprise which the person has established, operated, controlled,

conducted or participated in the conduct of, in violation of Title 18, United States Code,

Section 1962; and (c) any property constituting, or derived from, any proceeds which the

person obtained, directly and indirectly, from racketeering activity in violation of Title 18,

United States Code, Section 1962.

                49.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                         (a)     carurot be located upon the exercise     of due diligence;

                         (b)     has been transferred or sold to, or deposited     with,   a   third party;

                         (c)     has been placed beyond the       jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled       with other properff which cannot be

divided without diffi cultY;

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section

                                                                           the value of the
 1963(m), to seek forfeiture of any other property of the defendants up to

 forfeitable property described in this forfeiture allegation.

                (Title   18, United States code, Sections 1963(a) and 1963(m))




                                                   27
                         CzuMINAL F ORFEITITRE ALLEGATION


               50.   The United States hereby gives notice to the defendants charged in

                                                                                    the
Counts Three and Six through Ten, that, upon their conviction of any such offenses,

government will seek forfeiture in accordance with Title 18, United States Code, Section

                                                                                      to be
1594(d) of (a) any propeffy, real or personal, that was involved in, used or intended

used to commit or to facilitate the commission of such offenses, and
                                                                     any properly traceable


to such properfy; and (b) any properfy, real or personal, constituting, or derived from'
                                                                              properly traceable
proceeds obtained directly or indirectly as a result of such offenses, or any

to such proPerlY.

               51.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                       (a)        carurot be located upon the exercise of due diligence;

                       (b)        has been transferred or sold to, or deposited   with,   a   third parfy;

                       (c)hasbeenplacedbeyondthejurisdictionofthecourt;

                       (d)        has been substantially diminished in value; or

                        (e)       has been commingled    with other properff which cannot be

 divided without difficultY   ;




                                                    28
it is the intent of the United   States, pursuant to   Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

properly described in this forfeiture allegation.

                (Title   18, United States Code, Section 159a(d);     Trtle2l,United   States Code,


Section 853(p))

                            CRIMINAL F ORF'EITI'RE ALLEGATION
                                   AS TO COUNT FOUR

                52.      The United States hereby gives notice to the defendants that, upon their

conviction of the offense charged in Count Four, the United States will seek forfeiture
                                                                                        in

                                                                                 States Code,
accordance with Title 18, United States Code, Section 982(a)(6), Title 8, United

                                                                               the
Section 1324(b)and Title 28, United States Code, Section 2461(c),which require

                                                                                  in the
forfeiture of: (a) any conveyance, including any vessel, vehicle or aircraft used

                                                                                 or is derived
commission of such offense; (b) any property, real or personal, that constitutes

                                                                                 commission of
from, or is traceable to the proceeds obtained, directly or indirectly, from the

                                                                              or is intended to be
such offense; (c) any property, real or personal, that is used to facilitate,

                                                                gross proceeds         of such offense'
used to facilitate, the commission of such offense; and (d) the

                53   .    If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                          (a)     cannot be located upon the exercise of due diligence;

                          (b)     has been transferred or sold to, or deposited   with,   a   third party;

                          (c)hasbeenplacedbeyondthejurisdictionofthecourt;

                           (d)     has been substantially diminished in value; or

                                                       29
                         (e)      has been commingled       with other properly that cannot be divided

without difficulf;

it is the intent of the United   States, pursuant to   Title 21, United States Code, Section 853(P),

as incorporated   by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any

other properly of the defendants up to the value of the forfeitable property described in
                                                                                          this

forfeiture allegation.

                (Title 8, United States Code, Section lf.zait]); Title 18, United States Code,

Section gS2(a)(6);Title2l,United States Code, Section 853(p); Title 28, United States

Code, Section 2a6l@))

                              CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COUNT FIVE

                  54.    The United States hereby gives notice to the defendants that, upon their

conviction of the offense charged in Count Five, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 2428, which requires
                                                                           the forfeiture               of

                                                                                           the
(a) any property, real or personal, used or intended to be used to commit or to facilitate

                                                                                     or is
commission of such offense; and (b) any property, real or personal, that constitutes

derived from proceeds traceable to such offense'

                  55.    If   any of the above-described forfeitable properfy, as aresult of any act

or omission of the defendants:

                         (a)       cannot be located upon the exercise of due diligence;

                         (b)       has been transferred or sold to, or deposited   with,   a   third parry;

                         (c)       has been placed beyond the     jurisdiction of the court;

                                                       30
                         (d)       has been substantially diminished in value; or

                         (e)       has been commingled       with other property which cannot be

divided without diffi cultY;

it is the intent of the United    States, pursuant to   Title 21, United States Code, Section 853(p),

to seek forfeiture of any other properry of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

                (Title   18, United States Code, Section       242l;Title2l,United    States Code,


Section 853(p))

                               CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COLINT ELEVEN

                56.      The United States hereby gives notice to the defendants that, upon their

conviction of the offense charged in Count Eleven, the government will seek forfeiture in

                                                                                    person
accordance with Title 18, United States Code, Section 982(a)(1), which requires any

convicted of such offense to forfeit any properlry, real or personal, involved in such offense,

or any property traceable to such property.

                  57.     If   any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                          (a)       cannot be located upon the exercise of due diligence;

                          (b)       has been transferred or sold to, or deposited   with,   a   third parfy;

                          (c)       has been placed beyond the     jurisdiction of the court;

                          (d)       has been substantially diminished in value; or




                                                        31
                         (e)      has been commingled        with other properfy which cannot be

divided without difficultY;

it is the intent of the United    States, pursuant to   Title 21, United States Code, Section 8530),

as incorporated   by Title 18, United States Code, Section 9S2(bX1), to seek forfeiture of any

                                                                                       in this
other property of the defendants up to the value of the forfeitable properly described
                                                                           t
forfeiture allegation.

                (Title   18, United States Code, Sections 982(a)(1) and 9S2(b)(1);          Title 21,

United States Code, Section 853(p))

                               CRIMINAL F ORFEITIIRE ALLEGATION
                                     AS TO COUNT TWELVE

                5g.       The United States hereby gives notice to the defendants that, upon their

                                                                           forfeiture in
conviction of the offense charged in Count Twelve, the govemment will seek

accordance with Title 18, United States Code, Section 981(a)(1)(C) and
                                                                       Title 28, United

                                                                of such offense to                  forfeit
States Code, Section 2461(c),which require any person convicted

                                                               proceeds obtained directly or
any property, real or personal, constituting, or derived from,

indirectly as a result of such offense.

                  59.     If   any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                          (")       cannot be located upon the exercise of due diligence;

                          (b)       has been transferred or sold to, or deposited   with,   a   third parfy;

                          (c)hasbeenplacedbeyondthejurisdictionofthecourt;

                          (d)       has been substantially diminished in value; or

                                                        32
                         (e)     has been commingled        with other properly which cannot be

divided without diffi cultY;

it is the intent of the United   States, pursuant to   Title 21, United States Code, Section 853(P),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

properby described in this forfeiture allegation.

                (Title   18, United States Code, Section 931(a)(1)(C);     Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2a6l@))




                                                                           A TRIIE BILL



                                                                           FOREPERSON




RICIIARD P. DONOGHUE
UNITED STATES
EASTERN DISTRICT OF NEW YORK




                                                       JJ
                                                       ^a
F.#: 2018R01374
I'ORMDBD.34       No.
JUN.85                       UNITED STATES DISTRICT COURT
                                        EASTERN Distrtct o/ NEW YORK

                                               CRIMINAL DIVISION

                                 THE UNITED STATES OF AMERICA
                                                              v,t.


                         ARCELIA HERNANDEZ-YELAZQIJEZ, also known as"La Gordis,"
                          ERNESTO HERNANDEZ-VELAZQIIEZ, also known as "Chapas,"




                                                                                            Defendants.

                                   SUPBRSEDING INDIC TMENT
                   (r. a, u.s.c., $$ 1324(a)(1XA)(vXI), 132a(aX1XB)(i) and ]32a,.]o); T. 18, U.S.C., $$
                   371, 981(a)(1XC), 982(aXl), 982(a)(6), 982(bXl), 1591(a)(1), 1591(aX2)' 1591(bxl),
                   r594(c),1s94(d),19s2(aXlXA),1952(b)(1),1956(h),1962(c),1962(d),1963,7963(a),
                    1963(m), 2428,2 and 3551 et seq.; T. 21, U.S'C., $ 853(p); T. 28, U.S.C., $ 2461(c)))


                         A true bill.




                  Filed in open court thts                           day,


                  of                         A.D.20   _____

                                                                                                      Clerk
                  Bail, $


                        Margaret Lee & Erin Reid, Assistant U.S. Attorneys (718) 254'7000
